                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CR-15-145-D
                                                  )      (No. CIV-19-1012-D)
PAULINO MUNOZ-ALVARADO,                           )
                                                  )
                     Defendant.                   )

                                         ORDER

       Before the Court is Defendant Paulino Munoz-Alvarado’s Motion to Vacate, Set

Aside or Correct a Federal Sentence Pursuant to 28 U.S.C. § 2255 [Doc. No. 95]. The

United States has filed a response in opposition [Doc. No. 97], and Defendant has replied

[Doc. No. 99]. For the reasons stated herein, the Court finds that no hearing is needed and

that the motion should be denied.1

                     FACTUAL AND PROCEDURAL HISTORY

       Defendant was charged in a two-count indictment with 1) possession with intent to

distribute 500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, in violation of 21 U.S.C. § 841(a)(1); and 2) knowingly and

intentionally possessing a firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1)(A). [Doc. No. 1]. Defendant pled guilty to both counts



1
  No evidentiary hearing is needed where the existing record conclusively shows Defendant
is not entitled to relief. See United States v. Lopez, 100 F.3d 113, 121 (10th Cir. 1996); 28
U.S.C. § 2255(b).
on September 29, 2015. [Doc. Nos. 52–54]. On May 10, 2016, the Court sentenced him

to 120 months imprisonment on Count One and 60 months on Count Two, with the

sentences to run consecutively. [Doc. No. 79].

       Defendant filed the instant motion on November 4, 2019. Defendant seeks to vacate

his conviction and sentence on Count Two based on the United States Supreme Court’s

decision in United States v. Davis, 139 S. Ct. 2319 (2019). The United States contends

that the Davis decision is not applicable because Defendant’s predicate offense was a drug

trafficking crime, and the Supreme Court only examined the constitutionality of the

residual clause’s definition of a crime of violence in 18 U.S.C. § 924(c)(3)(B).

                                      DISCUSSION

I.     The Supreme Court in Davis held that the definition of a crime of violence in
       the residual clause of § 924(c)(3)(B) is unconstitutionally vague.

       Section 924(c) of Title 18 of the United States Code authorizes enhanced criminal

penalties for possessing a firearm during and in relation to a drug trafficking crime or a

crime of violence. 18 U.S.C. § 924(c)(1)(A). The statute defines a “drug trafficking crime”

as a “felony punishable under the Controlled Substances Act, 21 U.S.C. § 801 et seq., the

Controlled Substances Import and Export Act, 21 U.S.C. § 951 et seq., or chapter 705 of

title 46.” 18 U.S.C. § 924(c)(2). The statute defines the term “crime of violence” in two

subparts—the first known as the elements clause (subparagraph (A)), and the second the

residual clause (subparagraph (B)). Id. § 924(c)(3). According to § 924(c)(3), a crime of

violence is a felony offense that:




                                             2
        (A) has as an element the use, attempted use, or threatened use of physical
        force against the person or property of another, or

        (B)    that by its nature, involves a substantial risk that physical force
        against the person or property of another may be used in the course of
        committing the offense.

Id.
        Respondents in Davis were convicted by a jury of brandishing firearms in

connection with their Hobbs Act robberies and in violation of § 924(c). Davis, 139 S. Ct.

at 2324. On appeal, both argued that the residual clause of § 924(c) was unconstitutionally

vague. Id. at 2325. The Supreme Court granted certiorari to resolve the dispute among the

lower courts concerning the constitutionality of the clause. Id. Ultimately, the Court

agreed with the Fifth Circuit that § 924(c)(3)(B)—the residual clause defining a crime of

violence for purposes of the heightened penalties—was unconstitutionally vague. Id. at

2336.

II.     The Supreme Court’s holding in Davis has no effect on Defendant’s § 924(c)
        conviction for possessing a firearm during and in relation to a drug trafficking
        crime.

        The Supreme Court’s holding in Davis concerned only the constitutionality of the

residual clause’s definition of a crime of violence. It did not touch on the definition of a

crime of violence in the elements subpart of § 924(c)(3)(A) or the definition of a drug

trafficking crime in § 924(c)(2). Defendant was convicted in Count Two of possessing a

firearm during and in relation to his drug trafficking crime in Count One—possession with

intent to distribute 500 grams or more of a mixture containing a detectable amount of



                                             3
methamphetamine.      Thus, the Supreme Court’s ruling in Davis has no bearing on

Defendant’s convictions.

                                     CONCLUSION

       For the foregoing reasons, Defendant’s Motion to Vacate, Set Aside or Correct a

Federal Sentence Pursuant to 28 U.S.C. § 2255 [Doc. No. 95] is DENIED.

       Having reached that conclusion, Rule 11(a) of the Rules Governing Section 2255

Proceedings requires the Court to determine whether a certificate of appealability should

issue. To obtain a certificate of appealability, Defendant must make a substantial showing

of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). Defendant can make

such a showing by demonstrating that the issues he seeks to raise are deserving of further

proceedings, debatable among jurists of reason, or subject to a different resolution on

appeal. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000). Defendant has failed to do

so in this case. Accordingly, the Court concludes that a certificate of appealability should

not issue.

       IT IS SO ORDERED this 26th day of February 2020.




                                             4
